DETAILED ACTION
	Applicant’s response of September 15, 2021 has been fully considered.  Claim 1 is amended and claims 11 and 12 are added.  Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2009/0306269) in view of Labauze et al. (US 2005/0148713) and Miyazaki (US 2018/0105683).
Regarding claims 1-5, 10 and 12, Ota teaches a composition for a tire with a tread for passenger cars (typically means studless) in which slippage on an ice road surface has to be controlled (i.e., a winter tire) (¶173) comprising 50 parts by weight of natural rubber (isoprene-based rubber), 50 parts by weight of a modified polybutadiene rubber with a cis content of 94 mol%, 10 parts by weight of carbon black, 50 parts by weight of silica, and a foaming agent (Example 6 in Table 1; ¶180).  The combined amount of natural rubber and polybutadiene rubber is 100% by mass of the rubber component.  
see, US 2017/0361658, ¶68).  Ota and Labauze et al. are analogous art because they are from the same field of endeavor, namely that of tire treads useful in icy and snowy weather.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 5 to 35 parts by weight of the hydrocarbon resin, as taught Labauze et al., to the rubber composition, as taught by Ota, and would have been motivated to do so in order to help improve both the wear resistance and the grip performance on icy or snowy ground (¶7).
Ota teaches that the rubber composition comprises an inorganic compound powder with an average particle size of 50 microns or less (¶149, 153) such as alumina or magnesium hydroxide (¶150).  Ota does not teach that this compound is a water-soluble fine particle such as magnesium sulfate.  However, Miyazaki teaches a rubber composition for a tire tread (¶1, 12) comprising diene rubber (¶17) and magnesium sulfate, alumina or magnesium hydroxide as an inorganic filler (¶98, 100).  Ota and Miyazaki are analogous art because they are from the same field of endeavor, namely that of diene-based rubber compositions useful as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to substitute magnesium sulfate, as taught by Miyazaki, into the rubber composition for the alumina or magnesium hydroxide, as taught by Ota, and would have been motivated to do so because these compounds are art recognized equivalents used for the same purpose as inorganic fillers/compounds in rubber compositions for tire treads and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.  
Regarding claim 6, Ota teaches that the polybutadiene is modified with a silane compound which is known to be a polar group interactive with silica (¶178, 179).
Regarding claim 7, Ota teaches using Nipsil AQ as the silica in the examples (Notes of Table 1).  Nipsil AQ has a nitrogen adsorption specific surface area of 200 m2/g (see, US 2020/0299489, ¶192).
Regarding claim 8, Ota does not teach that the rubber composition has an E* at 0° C of 3.0 to 8.0 and a difference between E* at -10° C and E* at 10° C of 7.0 or less.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance provided in the instant specification as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. an E* at 0° C of 3.0 to 8.0 and a difference between E* at -10° C and E* at 10° C of 7.0 or less, would implicitly be achieved by resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 9, Ota teaches that the tread has long air bubbles formed within the rubber of preferably 10 to 500 µm (¶172).  Some of these would be on the surface.
Regarding claim 11, Ota teaches examples comprising 15 phr of process oil (liquid plasticizer) (Table 1, Examples 1-7).  This amount is less than 25 parts by mass.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed September 15, 2021, with respect to the rejection of claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the argument that neither Ota nor Labauze teaches the inclusion of a water-soluble fine particle with a median size of 0.1 to 500 microns is found persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Ota (US 2009/0306269) in view of Labauze et al. (US 2005/0148713) and Miyazaki (US 2018/0105683).

Terminal Disclaimer
The terminal disclaimer filed on September 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,098,180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767